DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0180900 A1) hereinafter referenced as Chung in view of Choi et al. (KR 10-2019-0029169) hereinafter referenced as Choi.
Regarding claim 1, Chung discloses 
A portable communication device (fig. 4) comprising: 
a lens assembly comprising a lens ([0058]); 
a camera assembly (450; fig. 4) comprising an image sensor ([0062]); 
a…board (board where coils 441 and 442 are located)…configured to surround at least a portion of the camera assembly (Fig. 4); 
a plurality of coils (441, 442; fig. 4)…wherein the plurality of coils comprises a first coil (442; fig. 4) disposed on a first area of the PCB, a second coil (Left coil of the smaller coils 441; fig. 4) disposed on a second area of the PCB, and a third coil (Right coil of the smaller coils 440; fig. 4) disposed on a third area of the PCB; and 
a control circuit (460 and 710; figs. 4, 7) electrically connected to the…the first coil, the second coil, and the third coil ([0063]), and configured to…
perform a second function related to the camera assembly by rotating the camera assembly about at least one rotation shaft (432 or 451; fig. 4; [0059], [0060]), the at least one rotation shaft being substantially perpendicular to the optical axis (fig. 4), by using at least one of the second coil or the third coil ([0063]).
However, Chung, fails to explicitly disclose the PCB and the first function.  However, the examiner maintains that it was well known in the art to provide this, as taught by Choi. 
In a similar field of endeavor, Choi discloses a plurality of coils (430, 510b, 520b; fig. 2) electrically connected to the PCB (600), wherein the plurality of coils comprises a first coil (430; fig. 2) disposed on a first area of the PCB, a second coil (510b; fig. 2) disposed on a second area of the PCB, and a third coil (520b; fig. 2) disposed on a third area of the PCB; and
a control circuit electrically connected to the PCB, the first coil, the second coil, and the third coil (A control circuit electrically connected to the PCB, the first coil, the second coil, and the third coil is inherent as this is the only way signals may be provided to the first coil 430 for controlling the focus and signals may be provided to the second and third coils 510b, 520b for controlling the shake correction; [0004]; [0020]-[0021]; [0045]; [0068]), and configured to:
perform a first function (focusing) related to the camera assembly by moving the camera assembly, by using the first coil, in a direction substantially parallel to an optical axis of the lens ([0045]), and
perform a second function (shake correction) related to the camera assembly [which corrects shake] ([0068]).
Chung teaches a substrate which includes coils which surrounds a camera assembly which is used for yaw and pitch shake correction.  Choi teaches a substrate which includes coils which surrounds a camera assembly which includes shake correction coils and focusing coils.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Chung by applying the technique of providing a focusing coil to the substrate carrying the shake correction coils and a corresponding focusing magnet to achieve the predictable result of performing an autofocus function.

	
	
	
Regarding claim 2, Chung and Choi, the combination, discloses everything claimed as applied above (see claim 1), in addition, Choi discloses, wherein the first function comprise a function related to focusing ([0021], [0045]), and the second function comprises a function related to image stabilization ([0068]). 
Chung teaches a substrate which includes coils which surrounds a camera assembly which is used for yaw and pitch shake correction.  Choi teaches a substrate which includes coils which surrounds a camera assembly which includes shake correction coils and focusing coils.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Chung by applying the technique of providing a focusing coil to the substrate carrying the shake correction coils and a corresponding focusing magnet to achieve the predictable result of performing an autofocus function.

Regarding claim 3, Chung and Choi, the combination, discloses everything claimed as applied above (see claim 1), in addition, Chung discloses wherein the image sensor (Image sensor is included in the camera device 450; [0062]) is disposed to rotate together with the camera assembly when the second function is performed ([0061]).

Regarding claim 4, Chung and Choi, the combination, discloses everything claimed as applied above (see claim 1), in addition, Choi discloses, a first magnetic body (410; fig. 2) spaced apart from the first coil (430; fig. 2) and substantially parallel to the first area ([0042]);
a second magnetic body (510a; fig. 2) spaced apart from the second coil (510b; fig. 2) and substantially parallel to the second area ([0076]); and
a third magnetic body (520a; fig. 2) spaced apart from the third coil (520b; fig. 2) and substantially parallel to the third area ([0076]). 
Chung teaches a substrate which includes coils which surrounds a camera assembly which is used for yaw and pitch shake correction.  Choi teaches a substrate which includes coils which surrounds a camera assembly which includes shake correction coils and focusing coils.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Chung by applying the technique of providing a focusing coil to the substrate carrying the shake correction coils and a corresponding focusing magnet to achieve the predictable result of performing an autofocus function.

Regarding claim 5, Chung and Choi, the combination discloses everything claimed as applied above (see claim 4), in addition, Choi discloses, wherein the first magnetic body (410; fig. 2) is disposed inside the camera assembly (Magnet 410 is mounted on the carrier 300.  Carrier 300 is disposed inside the housing 120; [0047]; The housing 120, carrier 300, lens 210, cover 110, and image sensor module 700 together read on “camera assembly”; fig. 2). 
Chung teaches a substrate which includes coils which surrounds a camera assembly which is used for yaw and pitch shake correction.  Choi teaches a substrate which includes coils which surrounds a camera assembly which includes shake correction coils and focusing coils.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Chung by applying the technique of providing a focusing coil to the substrate carrying the shake correction coils and a corresponding focusing magnet to achieve the predictable result of performing an autofocus function.

Regarding claim 6, Chung and Choi, the combination, discloses everything claimed as applied above (see claim 4), in addition, Choi discloses, wherein at least one of the second magnetic body (510a; fig. 2) or the third magnetic body (510b; fig. 2) is disposed outside the camera assembly (510a and 510b are mounted on the side of the lens holder 320; [0075]; The camera assembly can be interpreted to be the carrier 300 and image sensor module 700). 
Chung teaches a substrate which includes coils which surrounds a camera assembly which is used for yaw and pitch shake correction.  Choi teaches a substrate which includes coils which surrounds a camera assembly which includes shake correction coils and focusing coils.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Chung by applying the technique of providing a focusing coil to the substrate carrying the shake correction coils and a corresponding focusing magnet to achieve the predictable result of performing an autofocus function.

Regarding claim 7, Chung and Choi, the combination, discloses everything claimed as applied above (see claim 1), in addition, Choi discloses, wherein the first area (Area where coil 430 is located; fig. 2) is disposed substantially parallel to the third area (Area where coil 520b is located; fig. 2). 
Chung teaches a substrate which includes coils which surrounds a camera assembly which is used for yaw and pitch shake correction.  Choi teaches a substrate which includes coils which surrounds a camera assembly which includes shake correction coils and focusing coils.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Chung by applying the technique of providing a focusing coil to the substrate carrying the shake correction coils and a corresponding focusing magnet to achieve the predictable result of performing an autofocus function.

Regarding claim 8, Chung and Choi, the combination, discloses everything claimed as applied above (see claim 1), in addition, Choi discloses, wherein the first area (Area where coil 430 is located; fig. 2)  is disposed substantially perpendicular to the second area (Area where coil 510b is located), and wherein the third area (Area where coil 520b is located; fig. 2) is disposed substantially perpendicular to the second area and facing the first area (fig. 2). 
Chung teaches a substrate which includes coils which surrounds a camera assembly which is used for yaw and pitch shake correction.  Choi teaches a substrate which includes coils which surrounds a camera assembly which includes shake correction coils and focusing coils.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Chung by applying the technique of providing a focusing coil to the substrate carrying the shake correction coils and a corresponding focusing magnet to achieve the predictable result of performing an autofocus function.


Regarding claim 9, Chung and Choi, the combination, discloses everything claimed as applied above (see claim 1), in addition, Choi discloses, wherein the first area (Area where coil 430 is located; fig. 2), the second area (Area where coil 510b is located), and the third area (Area where coil 520b is located; fig. 2) each face a direction that is substantially perpendicular to the optical axis (fig. 2). 
Chung teaches a substrate which includes coils which surrounds a camera assembly which is used for yaw and pitch shake correction.  Choi teaches a substrate which includes coils which surrounds a camera assembly which includes shake correction coils and focusing coils.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Chung by applying the technique of providing a focusing coil to the substrate carrying the shake correction coils and a corresponding focusing magnet to achieve the predictable result of performing an autofocus function.


Regarding claim 10, Chung and Choi, the combination, discloses everything claimed as applied above (see claim 1), in addition, Chung discloses, further comprising:
a first camera housing (450; fig. 4), configured to accommodate at least a portion of the lens and at least a portion of the image sensor ([0062]), provided in the camera assembly;
a second camera housing (420; fig. 4) configured to accommodate at least a portion of the first camera housing; and
a connection member (430; fig. 4) disposed between the first camera housing and the second camera housing ([0058]-[0060]). 

Regarding claim 11, Chung and Choi, the combination, discloses everything claimed as applied above (see claim 10), in addition, Chung discloses, wherein the at least one rotation shaft comprises a first rotation shaft (432; fig. 4) and a second rotation shaft (451; fig. 4) that is perpendicular to the first rotation shaft,
wherein the connection member (430; fig. 4) is connected to the first camera housing and the second camera housing so that the camera assembly rotates about the first rotation shaft or the second rotation shaft ([0059]-[0060]). 

Regarding claim 12, Chung and Choi, the combination, discloses everything claimed as applied above (see claim 10), in addition, Chung discloses, wherein the connection member (430) comprises a first protrusion (432; fig. 4) protruding toward the second camera housing (420; fig. 4) and a second [hole (431) receiving a protrusion (451) of] the first camera housing (450),
wherein the second camera housing (420; fig. 4) comprises a first hole (421) into which at least a portion of the first protrusion (432; fig. 4; [0059]) is inserted, and
wherein the first camera housing (450) comprises a second [protrusion (451) inserted into at least a portion of the second hole (431)].
Chung provides the protrusion on the first housing and the corresponding hole on the connection member.  The claim requires the protrusion be on the connection member and the corresponding hole be on the first housing.  However, this is a matter of obvious design choice.  Specifically, this is an obvious reversal of parts (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)).  Providing the protrusion 451 on the connection member 430 in Chung and the providing the hole 431 on the first housing would not modify the operation of the device as there would still be protrusion interacting with a hole so that the device can rotate.  Therefore, it would have been obvious to swap the locations of the protrusion 451 and hole 431 of Chung.

Regarding claim 13, Chung and Choi, the combination, discloses everything claimed as applied above (see claim 10), in addition, Choi discloses, wherein an opening (Openings on the four sides of the housing 120; fig. 2) is defined in a surface facing the PCB (600) of the first camera housing (120), and
wherein at least one of the first coil, the second coil or the third coil is disposed in the opening (The PCB 600 surrounds the four sides of the housing; [0031]; Therefore, the coils must be at least partially disposed in the corresponding openings; fig. 4).
Chung teaches a substrate which includes coils which surrounds a camera assembly which is used for yaw and pitch shake correction.  Choi teaches a substrate which includes coils which surrounds a camera assembly which includes shake correction coils and focusing coils.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Chung by applying the technique of providing a focusing coil to the substrate carrying the shake correction coils and a corresponding focusing magnet to achieve the predictable result of performing an autofocus function.


Regarding claim 14, Chung and Choi, the combination, discloses everything claimed as applied above (see claim 1), in addition, Choi discloses, further comprising:
a second camera housing (120) in which the camera assembly (300) is accommodated,
wherein at least one of the first area, the second area, or the third area faces the camera assembly (The coils 430, 510b, and 520b all face the camera assembly 300; fig. 2), and
wherein another of the first area, the second area, or the third area faces the second camera housing (The coils 430, 510b, and 520b all face the second camera housing 120; [0031]; fig. 2). 
Chung teaches a substrate which includes coils which surrounds a camera assembly which is used for yaw and pitch shake correction.  Choi teaches a substrate which includes coils which surrounds a camera assembly which includes shake correction coils and focusing coils.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Chung by applying the technique of providing a focusing coil to the substrate carrying the shake correction coils and a corresponding focusing magnet to achieve the predictable result of performing an autofocus function.

Regarding claim 15, Chung and Choi, the combination, discloses everything claimed as applied above (see claim 1), in addition, Chung discloses, 
wherein the at least one rotation shaft comprises a first rotation shaft (432; fig. 4) and a second rotation shaft (451; fig. 4) disposed in a direction different from the first rotation shaft, and 
wherein the control circuit (460; fig. 4) performs the second function (Shake correction) by rotating the camera assembly about the first rotation shaft by using the second coil (442) and by rotating the camera assembly about the second rotation shaft by using the third coil (441; [0061]; fig. 4). 

Regarding claim 16, Chung and Choi, the combination, discloses everything claimed as applied above (see claim 15), in addition, Chung discloses, wherein the first rotation shaft (432) and the second rotation shaft (451) are substantially perpendicular to each other (fig. 4). 

Regarding claim 17, Chung and Choi, the combination, discloses everything claimed as applied above (see claim 1), in addition, Chung discloses,
a coil driver (460) electrically connected to the control circuit and configured to control at least one corresponding coil among the first coil, the second coil or the third coil in relation to the performance of the first function or the second function ([0063]),
wherein the coil driver is disposed on a fourth area extending from at least one of the first area, the second area, or the third area (The coil driver is part of FPCB 460 which extends from two perpendicular areas where coils 442 and 441 are located respectively as shown in fig. 4). 

Regarding claim 18, Chung and Choi, the combination, discloses everything claimed as applied above (see claim 1), in addition, Chung discloses, wherein the control circuit comprises an application processor (710; fig. 7). 

Regarding claim 19, Chung and Choi, the combination, discloses everything claimed as applied above (see claim 1), in addition, Chung discloses, another PCB (460; fig. 4) disposed outside the camera assembly (450; fig. 4),
wherein the control circuit (Inherent circuitry on FPCB 460 which transmits a drive signal to the camera device 450 and actuator 440; [0063]) is disposed on the other PCB.

Regarding claim 20, Chung and Choi, the combination, discloses everything claimed as applied above (see claim 1), in addition, Choi discloses, wherein the PCB (600) is at least partially flexible (Flexible portion 620; [0134]). 
Chung teaches a substrate which includes coils which surrounds a camera assembly which is used for yaw and pitch shake correction.  Choi teaches a substrate which includes coils which surrounds a camera assembly which includes shake correction coils and focusing coils.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Chung by applying the technique of providing a focusing coil to the substrate carrying the shake correction coils and a corresponding focusing magnet to achieve the predictable result of performing an autofocus function.


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hagiwara (US 2021/0373353 A1) teaches coils 72, 74, 76 on a substrate 78 which surrounds a camera assembly 18 (fig. 1).  Coils 72 and 74 correct image shake and coil 76 controls focusing.
Seo et al. (US 2021/0227141 A1) teaches coils 310, 320, and 330 on a substrate 340 (fig. 3).  Coils 310 and 330 control image shake and coil 320 controls focusing.

Jia (CN 110475056) teaches a gimbal type mechanism for a camera module (figs. 12-13).

Hagiwara (CN 208795909) teaches coils 82 and 84 on a substrate 76 (fig. 5) which surrounds a camera assembly 18 (fig. 1).  Coils 82 correct image shake and coil 84 controls focusing.

Sugahara et al. (CN 101685235) teaches a gimbal type mechanism for a camera module (fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        10/21/2022